Exhibit (10)(i)(d)

 

MANAGEMENT AGREEMENT

 

among

 

US UNWIRED INC.

 

IWO HOLDINGS, INC.

 

INDEPENDENT WIRELESS ONE CORPORATION

 

and

 

INDEPENDENT WIRELESS ONE

 

LEASED REALTY CORPORATION



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page


--------------------------------------------------------------------------------

Section 1.

  ENGAGEMENT    1

Section 2.

  MANAGEMENT STANDARDS    1

Section 3.

  SERVICES TO BE PROVIDED    2

Section 4.

  COMPENSATION    4

Section 5.

  TERM AND TERMINATION    8

Section 6.

  CONFIDENTIALITY    10

Section 7.

  FORCE MAJEURE    10

Section 8.

  BOOKS AND RECORDS    10

Section 9.

  REGULATORY COMPLIANCE    10

Section 10.

  INSPECTION RIGHTS; DELIVERY OF INFORMATION    11

Section 11.

  MISCELLANEOUS    11

 

i



--------------------------------------------------------------------------------

MANAGEMENT AGREEMENT

 

This Management Agreement (the “Agreement”) is entered into as of April 1, 2004,
by and among US Unwired Inc., a Louisiana corporation (“USU”), IWO Holdings,
Inc., a Delaware corporation (“Holdings”), Independent Wireless One Corporation,
a Delaware corporation (“Independent”), and Independent Wireless One Leased
Realty Corporation, a Delaware corporation (“Realty”) (Realty, Independent and
Holdings are collectively “IWO”).

 

WHEREAS, USU owns 100% of the equity interests in Holdings;

 

WHEREAS, Holdings owns 100% of the equity interests in Independent, which is a
Sprint Network affiliate;

 

WHEREAS, Independent owns 100% of the equity interests in Realty, which owns
certain wireless related real estate assets;

 

WHEREAS, IWO desires to retain USU’s management expertise in the operation of
IWO’s business, including the determination of policy, the hiring, supervision
and dismissal of personnel, day-to-day operations, the enforcement and
performance of its Sprint (“Sprint”) PCS Network agreements and the payment of
financial obligations and operating expenses (the “Business”); and

 

WHEREAS, USU is willing to provide management services for IWO on the terms and
subject to the conditions contained in this Agreement.

 

NOW, THEREFORE, for and in consideration of the premises, the covenants and
agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are acknowledged by the execution and delivery
hereof, the parties agree as follows:

 

Section 1. ENGAGEMENT .

 

IWO hereby engages USU to oversee, manage and supervise the development and
operation of the Business and for USU to provide accounting, retention and
supervision of outside auditors, executive management, finance, human resources,
legal, marketing, sales, engineering, technical, and other managerial and
administrative services to IWO (the “Management Services”), all to the full
extent heretofore provided by USU in connection with the Business from January
1, 2003 through the date of this Agreement (the “Prior Period”) including in
connection with IWO’s restructuring. USU hereby accepts such engagement, subject
to and upon the terms and conditions set forth herein.

 

Section 2. MANAGEMENT STANDARDS.

 

(a) USU shall perform the Management Services and discharge its other duties
hereunder in compliance with all applicable law. In performing the Management
Services and its other duties hereunder, USU shall act in a manner that it
reasonably believes to be in the best interests of IWO consistent with the
standards set forth herein. Nothing in this Agreement shall be construed as
constituting USU an agent of IWO beyond the extent expressly provided in, and as
limited by, this Agreement.

 

(b) USU shall devote comparable attention and services to IWO as those devoted
by USU in its management of other wireless communications systems or markets
directly or indirectly owned or managed by USU, and will otherwise deal with IWO
subject to the terms of this Agreement.



--------------------------------------------------------------------------------

Section 3. SERVICES TO BE PROVIDED.

 

(a) SCOPE OF SERVICES. Subject to IWO’s oversight, review and ultimate control
and approval and the limitations of Section 3(c) below, USU shall be responsible
for managing the supervision, design, construction and operation of IWO and the
Business. Among other things, USU shall have the right to select the persons who
shall perform all design, construction, management or operational services and
may elect to use its own employees or engage independent contractors. To this
end, USU shall provide generally, on the terms and subject to the conditions set
forth herein and in a manner consistent with the standards set forth herein,
supervisory services with respect to (x) all administrative, accounting,
billing, credit, collection, insurance, purchasing, clerical and such other
general services as may be necessary to the administration of the Business, (y)
operational, engineering, maintenance, construction, repair and such other
technical services as may be necessary to the construction and operation of the
Business, and (z) marketing, sales, advertising and such other promotional
services as may be necessary to the marketing of the Business. The Management
Services for which USU shall be responsible, subject in each case (i) to IWO’s
oversight, review and ultimate control and approval, (ii) to IWO’s cash and
credit availability and general budgetary considerations, and (iii) to the
limitations of Section 3(c) below, shall include but shall not be limited to the
following:

 

(i) the marketing of mobile wireless services (and, to the extent determined by
IWO’s Board of Directors, other IWO communications services) to be offered and
provided by IWO;

 

(ii) the management, tax compliance, accounting and financial reporting for IWO
including the preparation and presentation of reports and reviews of the
business, financial results and condition, regulatory status, competitive
position and strategic prospects of IWO, and any financial reporting which may
be required by a bankruptcy court in the event of a bankruptcy filing of IWO;

 

(iii) retaining outside auditors for annual audits, and preparing and filing all
financial and other reporting required by the SEC;

 

(iv) the regulatory processing for IWO, including without limitation the
preparation and filing of all appropriate regulatory filings, certificates,
tariffs and reports that are required by, and participation in any hearings or
other proceedings before, local, state and federal governmental regulatory
bodies;

 

2



--------------------------------------------------------------------------------

(v) the engineering, design, planning, construction and installation,
maintenance and repair (both emergency and routine) and operation of, and
equipment purchases for, IWO;

 

(vi) assisting IWO in the development and preparation of budgets, a business
plan and personnel requirements, key performance standards, goals and indicators
for IWO and compliance with the Budget Process referred to in Section 4(c)
below;

 

(vii) services relating to sales of the products and services offered by IWO,
including processing orders for service and customer support but not billing for
services provided by IWO and collection of receivables for IWO as long as such
services are provided by Sprint;

 

(viii) making appropriate management information services available to IWO,
including software packages generally used by USU in the management of its own
wireless operations;

 

(ix) administering, enforcing, and performing all IWO agreements related to its
dealings with Sprint and the Sprint PCS Network, including its Management
Agreement, Sprint PCS Services Agreement, and any trademark and license
agreements;

 

(x) monitoring and controlling the Business as required by IWO;

 

(xi) negotiating contracts, issuing purchase orders and otherwise entering into
agreements on behalf of IWO for the purchase, lease, license or use of such
properties, services and rights as may be necessary or desirable in the judgment
of USU for the operation of IWO;

 

 

(xii) supervising, recruiting and training all necessary personnel to be
employed by IWO, and determining salaries, wages and benefits for IWO’s
employees;

 

(xiii) to the extent separate from USU’s programs, administering IWO’s employee
benefit programs and IWO’s programs for compliance with applicable laws
governing the administration and operation of such plans and programs;

 

(xiv) administering IWO’s risk management programs, including negotiating the
terms of property and casualty insurance and preparing a comprehensive disaster
recovery program;

 

(xv) working with IWO’s Chief Restructuring Officer in connection with the
restructuring of the indebtedness and equity of IWO; and

 

(xvi) in furtherance of the foregoing, making or committing to make permitted
expenditures (including permitted capital expenditures) on behalf of IWO.

 

3



--------------------------------------------------------------------------------

All of the Management Services shall be provided in a manner (including, without
limitation, as to whether any particular service is performed by IWO personnel
supervised by USU or directly by USU personnel) consistent with the services
rendered by USU in connection with the Business during the Prior Period. Any
material changes to the Management Services shall be approved by the Chief
Restructuring Officer, which approval shall not be unreasonably withheld.

 

(b) ACCOUNTS. Subject to the foregoing, IWO shall be responsible for payment of
all costs and expenses necessary to fund the ongoing business and operations of
the Business, which shall include payments under Section 4, payments to
independent contractors, payments to vendors and suppliers of the Business, and
interest and principal payments to creditors who have financed the construction
or operation of the Business. USU will have the right and authority to make
deposits to and disbursements and withdrawals from IWO’s accounts as required in
connection with the performance of its services hereunder.

 

(c) RESTRICTIONS ON USU’S AUTHORITY. Anything to the contrary in this Agreement
notwithstanding, USU shall not take, or cause or permit to be taken, any of the
following actions for or on behalf of IWO without the prior consent of the IWO
Board of Directors:

 

(i) settle any claim or litigation by or against IWO if the settlement involves
a payment of $500,000 or more;

 

(ii) (A) incur any indebtedness for borrowed money, lend money or guarantee
debts of others (other than wholly-owned Subsidiaries of IWO) on behalf of IWO,
or assign, transfer, or pledge any debts due IWO, or (B) release or discharge
any debt due or compromise any claim of IWO, other than trade credit and
advances to employees in the ordinary course of business;

 

(iii) invest in or otherwise acquire any debt or equity securities of any other
person, enter into any binding agreement for the acquisition of any interest in
any business entity or other person (whether by purchase of assets, purchase of
stock or other securities, merger, loan or otherwise), or enter into any joint
venture or partnership with any other person, or enter into any agreement for
the buildout of the Sprint PCS Network or any amendment to the Sprint management
agreements; or

 

(iv) sell, assign, transfer, or otherwise dispose of, or hypothecate or grant a
lien on any license or other material assets belonging to IWO (other than the
disposal of assets or equipment in the ordinary course of business).

 

Section 4. COMPENSATION.

 

(a) REIMBURSEMENT. IWO shall reimburse USU for all out-of-pocket expenses
(“Out-of-Pocket Expenses”) reasonably incurred by USU for goods and services
provided by third parties to, for or on behalf of IWO, plus travel expenses,
directly incurred by USU as a consequence of performing its duties and
responsibilities hereunder. USU shall provide IWO

 

4



--------------------------------------------------------------------------------

with a statement setting forth in reasonable detail (and with copies of invoices
or other supporting documentation) the Out-of-Pocket Expenses claimed within
thirty (30) days after they are incurred. IWO shall pay to USU each such amount
within ten (10) days of receipt of such statement and invoices or other
supporting documentation (it being understood that estimated Out-of-Pocket
Expenses will not be reimbursed until USU provides IWO with the invoices or
other supporting documentation therefor). A copy of such statements shall be
provided to the agent for the secured lenders of IWO (or its financial advisors)
for any month in which the Out-of-Pocket Expenses exceed $20,000.

 

(b) COST ALLOCATIONS. All costs associated with providing the Management
Services, including employee costs, occupancy costs, information technology
systems and software costs and overhead costs shall be borne solely by USU, and
the sole compensation for providing the Management Services shall be the fees
described herein. Except as provided in Section 4(a) for third party costs, USU
will not allocate any additional costs incurred by USU to IWO for rendering the
Management Services.

 

(c) MANAGEMENT FEE . Effective with the second calendar quarter of 2004, IWO
shall pay to USU an annual management fee (the “Management Fee”) of
$6,500,000.00. The Management Fee is payable monthly in arrears on the last
business day of each month during the term of this Agreement. If IWO’s EBITDA
(before restructuring cost and fees paid pursuant to this Agreement,
“Performance EBITDA”) and net subscriber additions for any calendar quarter
commencing with the second calendar quarter of 2004 are better than the First
Level EBITDA and the First Level Net Adds (as such terms are defined below),
respectively, for such quarter, but are not better than both the Second Level
EBITDA and the Second Level Net Adds (as such terms are defined below),
respectively, for such quarter, USU shall be entitled to an additional fee (a
“Quarterly Adjustment”) for such quarter of $375,000. If IWO’s Performance
EBITDA and net subscriber additions for any such calendar quarter are better
than both the Second Level EBITDA and the Second Level Net Adds, respectively,
for such quarter, USU shall be entitled to a Quarterly Adjustment of $625,000.
If IWO’s aggregate Performance EBITDA and aggregate net subscriber additions for
the period (the “2004 Period”) of three consecutive calendar quarters ending
year-end 2004 or the period (the “2005 Period”) of four consecutive calendar
quarters ending year-end 2005 are better than the aggregate First Level EBITDA
and the aggregate First Level Net Adds, respectively, for such period, but are
not better than both the aggregate Second Level EBITDA and the aggregate Second
Level Net Adds, respectively, for such period, USU shall be entitled to an
additional fee (an “Annual Adjustment”) equal to (i) in the case of the 2004
Period, any amount by which $1,125,000 exceeds the aggregate amount of the
Quarterly Adjustments paid for the three quarters in such period (including any
Quarterly Adjustment being paid for the final such quarter) and (ii) in the case
of the 2005 Period, any amount by which $1,500,000 exceeds the aggregate amount
of the Quarterly Adjustments paid for the four quarters in such period
(including any Quarterly Adjustment being paid for the final such quarter). If
IWO’s aggregate Performance EBITDA and aggregate net subscriber additions for
the 2004 Period or the 2005 Period are better than both the aggregate Second
Level EBITDA and the aggregate Second Level Net Adds, respectively, for such
period, USU shall be entitled to an Annual Adjustment equal to (i) in the case
of the 2004 Period, any amount by which $1,875,000 exceeds the aggregate amount
of the Quarterly Adjustments paid for the three quarters in such period
(including any Quarterly Adjustment being paid for the final such quarter) and
(ii) in the case of the 2005 Period, any amount by which $2,500,000 exceeds the
aggregate amount of the

 

5



--------------------------------------------------------------------------------

Quarterly Adjustments paid for the four quarters in such period (including any
Quarterly Adjustment being paid for the final such quarter). If USU is
terminated by IWO without cause, USU shall be entitled to a prorated Annual
Adjustment at the time of termination.

 

Promptly following the end of each calendar quarter, USU shall provide a
certificate to the agent for the secured lenders of IWO (or its financial
advisors) showing in reasonable detail for such quarter (and, if such quarter is
the final quarter of the 2004 Period or the 2005 Period, for such period) the
calculation of budgeted versus actual performance, Performance EBITDA, net
subscriber additions, the Quarterly Adjustment and, if applicable, the Annual
Adjustment. Quarterly Adjustments and Annual Adjustments shall be paid
contemporaneously with the delivery of such certificates for the relevant
quarter or period.

 

The First Level EBITDA, Second Level EBITDA, First Level Net Adds and Second
Level Net Adds for the 2004 Period and the calendar quarters therein are as
follows:

 

     Q2 2004


--------------------------------------------------------------------------------

    Q3 2004


--------------------------------------------------------------------------------

    Q4 2004


--------------------------------------------------------------------------------

   Aggregate 2004


--------------------------------------------------------------------------------

First Level EBITDA

   $ 7,685,798     $ 8,005,862     $ 5,337,951    $ 21,029,611

Second Level EBITDA

   $ 9,191,254     $ 9,582,442     $ 6,321,663    $ 25,095,359

First Level Net Adds

     (840 )     (1,315 )     6,423      4,268

Second Level Net Adds

     (688 )     (1,076 )     7,851      6,088

 

Any changes to the foregoing First Level EBITDA, Second Level EBITDA, First
Level Net Adds and Second Level Net Adds shall be subject to the reasonable
agreement of USU, the reasonable agreement of IWO, and the reasonable agreement
of the Chief Restructuring Officer (the “Budget Process”). A budget for 2005
shall be submitted in the fourth quarter of 2004 and shall be subject to the
Budget Process. The 2005 budget shall take into account the actual performance
of IWO during 2004 and then current market conditions in determining the
appropriate budget for EBITDA and net subscriber additions in 2005. First Level
EBITDA and First Level Net Adds for the 2005 Period shall be 10% worse than the
2005 budgeted amounts for Performance EBITDA and net subscriber additions; and
Second Level EBITDA and Second Level Net Adds for the 2005 Period shall be 10%
better than the 2005 budgeted amounts for Performance EBITDA and net subscriber
additions. Appropriate quarterly amounts for the 2005 Period shall be agreed to
between USU and the Chief Restructuring Officer.

 

(d) RESTRUCTURING PREMIUM . USU agrees to devote such time, effort, and
resources as are necessary to facilitate a successful, timely completion of an
IWO restructuring of its balance sheet and of its contractual arrangements with
Sprint. In consideration thereof, IWO agrees to pay to USU a restructuring
premium, in addition to the Management Fee, Quarterly Adjustments and Annual
Adjustments described above, calculated as follows:

 

(i) a monthly payment of $100,000.00 (the “Restructuring Premium”) for the
period beginning May 1, 2004 and ending on December 31, 2004 or the last day of
the month during which the Effective Date occurs, whichever is earlier, and if
such Effective Date has not occurred by December 31, 2004, a monthly payment of
$75,000.00 for the period beginning January 1, 2005 and ending on the last day
of the month during which the Effective

 

6



--------------------------------------------------------------------------------

Date (as defined below) occurs. The Restructuring Premium shall be paid on a
monthly basis, provided that IWO has received satisfactory support from USU in
the pursuit of the restructuring transactions in any given month for which a
payment is being made to the reasonable satisfaction of the Chief Restructuring
Officer. If at any time the Chief Restructuring Officer reasonably believes that
IWO is not receiving satisfactory support, the Chief Restructuring Officer shall
notify USU in writing regarding areas that are unsatisfactory and USU shall be
entitled to cure such deficiencies within thirty (30) days of receiving notice
and receive its monthly Restructuring Premium as contemplated herein; and

 

(ii) a bonus equal to $1,000,000.00 (the “Restructuring Bonus”) (subject to
reduction of no more than $400,000 as set forth below) payable within ten (10)
days after a Chapter 11 plan of reorganization under the United States
Bankruptcy Code for IWO is confirmed and becomes effective (the “Effective
Date”), provided that (1) USU has continued to manage IWO for the duration of
2004 at performance levels that are at least 90% of the 2004 Budget for EBITDA
and net subscriber additions (this requirement will not be applicable if IWO
terminates the Agreement prior to December 31, 2004); (2) USU has actively
participated in negotiating proposed amendments to the Sprint agreements, if
requested to do so by IWO while USU was providing Management Services under this
Agreement; (3) USU has actively participated in the restructuring process and
supported the Chief Restructuring Officer in a satisfactory manner as reasonably
determined by the Chief Restructuring Officer while USU was providing Management
Services under this Agreement; and (4) if IWO undergoes either a finance raising
transaction or a sale during the restructuring process, USU has provided
appropriate support to such processes as reasonably determined by the Chief
Restructuring Officer while USU was providing Management Services under this
Agreement.

 

Half of all monthly Restructuring Premium payments attributable to periods
between August 1 and December 31, 2004, and two-thirds of all such payments
attributable to periods commencing on or after January 1, 2005, shall be applied
to reduce any Restructuring Bonus otherwise payable in accordance with paragraph
(ii) immediately above, but in no event shall the Restructuring Bonus be so
reduced by more than $400,000.

 

(e) TRANSACTION FEE . USU shall be eligible to receive a Transaction Fee in the
event that IWO either raises new financing during the course of the
restructuring process or is sold to a third party, and USU provides reasonable
support in such transactions as reasonably determined by the Chief Restructuring
Officer. In the case of a financing transaction, the Transaction Fee shall be 50
basis points of the amount that is raised and applied towards the paydown or
payoff of IWO’s existing secured debt. In the case of a sale of IWO, the
Transaction Fee shall 50 basis points on the first $150,000,000 of Gross Sale
Proceeds (with no deductions for fees, commissions, premiums or closing costs),
75 basis points on the next $80,000,000 of Gross Sale Proceeds, and 100 basis
points on any Gross Sale Proceeds above $230,000,000. A Transaction Fee shall be
payable even if this Agreement is terminated prior to the closing of such

 

7



--------------------------------------------------------------------------------

transaction, provided that (1) USU continued to manage IWO in accordance with
this Agreement during the time that the subject transaction was being planned
and negotiated; (2) the performance of IWO during 2004 was above 90% of the 2004
Budget for EBITDA and net subscriber additions during the term of USU’s
management; and (3) USU acted constructively, as reasonably determined by the
Chief Restructuring Officer, in assisting IWO and its advisors to facilitate the
subject transaction. The Transaction Fee shall be payable by IWO in cash upon
the closing of the subject transaction.

 

(f) EARLY TERMINATION FEE . In the event IWO terminates this Agreement without
cause, prior to the expiration of the original term, USU will also receive a
$2,500,000.00 termination fee. Fifty (50%) percent of this termination fee is
payable upon notice of termination with the remainder payable at the end of the
transition period provided in Section 5(e) hereof, provided that the second
installment is payable only if USU has performed the transition to the
reasonable satisfaction of the Chief Restructuring Officer.

 

(g) DEFERRED FEE . If the term of this Agreement is not extended by IWO pursuant
to Section 5(a) hereof and is not terminated by USU, IWO will pay USU a deferred
fee of $1,500,000.00 at the end of the term of this Agreement. If the term of
the Agreement is extended by IWO pursuant to Section 5(a) hereof and is not
terminated by USU, IWO will pay USU a deferred fee of $500,000.00 at the end of
the extended term. This deferred fee shall be in lieu of any early termination
fee provided in Section 4(f), and in no event will USU receive both an early
termination fee and a deferred fee.

 

(h) NO OTHER COMPENSATION . Except as otherwise provided for in this Agreement,
USU acknowledges and agrees that it has no entitlement to any other or
additional compensation whatsoever for rendering the Management Services.

 

Section 5. TERM AND TERMINATION.

 

(a) TERM. This Agreement shall commence effective as of the date hereof and
shall terminate on December 31, 2005, unless IWO elects to extend this Agreement
for one year. In the event this Agreement is extended for up to one year, IWO
shall pay USU an extension fee of $1,000,000.00 payable on the date the
extension becomes effective. IWO may give notice of its intention to extend the
Agreement at any time prior to October 31, 2005.

 

(b) TERMINATION. Either party may terminate this Agreement at any time by giving
the other party at least 30 days prior written notice, which notice shall
contain the date of termination of this Agreement.

 

(c) REMEDIES. The remedies set forth herein are not intended to be exclusive,
and all remedies shall be cumulative and may be exercised concurrently with any
other remedy available to USU or IWO at law or in equity.

 

(d) CONTINUING OBLIGATIONS. Notwithstanding the provisions of Sections 5(a) and
(b), no termination of this Agreement shall take effect until the expiration of
the Transition Period (as defined below), unless IWO, acting through the Chief
Restructuring Officer

 

8



--------------------------------------------------------------------------------

waives the Transition Period. After receipt of written notice of termination,
but prior to the expiration of the Transition Period, USU shall continue to
perform under this Agreement unless specifically instructed by the Chief
Restructuring Officer to discontinue such performance in whole or in part. In
the event of termination, USU and IWO shall remain liable for their respective
obligations accrued under this Agreement prior to the expiration of the
Transition Period.

 

(e) TRANSITION ARRANGEMENTS.

 

(i) GENERAL. In the event of termination of this Agreement for any reason, USU
shall, during the Transition Period, cooperate with IWO in order to facilitate
the transition to a new management service provider or newly retained personnel
(the “New Provider”). USU shall take all commercially reasonable steps to assist
the New Provider in assuming the management of IWO and the operation of IWO’s
cellular systems including, without limitation, transferring to the New Provider
all historical financial, tax, accounting, billing network, MIS systems,
personnel and organizational data, contracts and other data with respect to IWO
in the possession of USU or its affiliates, and giving such consents, assigning
such permits and executing such instruments as may be necessary to vest in the
New Provider those rights that were used by USU to perform its services
hereunder.

 

(ii) “Transition Period” means the period commencing on the effective date of
termination of this Agreement and expiring on the earlier of (x) the date one
hundred twenty (120) days following such date of termination, and (y) the date
on which IWO’s Chief Restructuring Officer instructs USU to discontinue its
transition performance in whole. If IWO terminates the Agreement or the
Agreement terminates because the original term expires, the Transition Period
shall not extend past December 31, 2005 unless the Agreement is extended in
accordance with Section 5(a). During the Transition Period, USU will receive its
Management Fee but will not receive any Restructuring Premium, unless USU’s
continued participation in the restructuring during the Transition Period is
specifically requested by the Chief Restructuring Officer.

 

(iii) Promptly following the termination of this Agreement, USU shall return to
IWO, at IWO’s expense (i.e. for copying and shipping), all property of IWO, and
all copies thereof in its possession or under its control, and all tangible
embodiments of confidential information in its possession in whatever media such
confidential information is maintained.

 

(iv) During the Transition Period and for six months thereafter, none of New
Provider or any of its affiliates will directly or indirectly induce any
employee of USU or any of its affiliates (except IWO and its subsidiaries), to
terminate employment with such entity, and will not directly or indirectly,
either individually or as owner, agent, employee, consultant or

 

9



--------------------------------------------------------------------------------

otherwise, employ or offer employment to any person who is or was employed by
USU or any of its affiliates (except IWO and its subsidiaries), unless such
person shall have ceased to be employed by such entity for a period of at least
six months or unless USU has pre-approved the solicitation of such employee in
writing.

 

Section 6. CONFIDENTIALITY.

 

(a) CONFIDENTIALITY. Except as required by law, USU shall, and shall cause each
of its affiliates, and each of its and their respective partners, members,
shareholders, directors, officers, employees and agents (collectively, “Agents”)
to keep secret and retain in strictest confidence and not use for any purpose
(other than the performance of services hereunder) any and all confidential
Information relating to IWO and shall not disclose such information, and shall
cause its Agents not to disclose such information, other than to USU’s advisors,
lenders and investors.

 

Section 7. FORCE MAJEURE.

 

Neither of the parties will be liable for nonperformance or defective or late
performance of any of its obligations hereunder (other than the prompt payment
of any sums due hereunder) to the extent and for such periods of time as such
nonperformance, defective performance or late performance is due to reasons
outside such party’s control, including acts of God, war (declared or
undeclared), acts (including failure to act) of any governmental authority,
riots, revolutions, fire, floods, explosions, sabotage, nuclear incidents,
lightning, weather, earthquakes, storms, sinkholes, epidemics, strikes, or
delays of suppliers or subcontractors for the same causes.

 

Section 8. BOOKS AND RECORDS.

 

USU shall maintain and oversee the maintenance and preparation of proper and
complete records and books of account for tax and financial purposes with
respect to its management of the operation of the Business, including all such
transactions and other matters as are usually entered into records and books of
account maintained by persons engaged in business of like character or as
required by law. USU shall maintain and oversee the maintenance and preparation
of complete records and books of IWO for tax purposes. Books and records
maintained for financial purposes shall be maintained in accordance with GAAP,
and books and records maintained for tax purposes shall be maintained in
accordance with the code and applicable treasury regulations.

 

Section 9. REGULATORY COMPLIANCE.

 

Subject to the other provisions of this Agreement, USU shall use commercially
reasonable efforts to cause IWO and its wireless systems to remain in compliance
in all material respects with applicable laws, rules and regulations, including
rules and regulations promulgated by the FAA. Unless specifically retained to do
so by IWO’s Board of Directors, USU shall have no management duties or
responsibilities with respect to matters involving the Federal Communications
Commission.

 

10



--------------------------------------------------------------------------------

Section 10. INSPECTION RIGHTS; DELIVERY OF INFORMATION.

 

(a) COMPANY’S RIGHT TO INSPECT. USU will permit representatives of IWO, the
Chief Restructuring Officer and other parties approved by the Chief
Restructuring Officer, at IWO’s cost, during normal business hours and upon
reasonable advance written request, to (i) visit and inspect during normal
business hours USU’s properties and facilities which are utilized in connection
with USU’s provision of services to IWO pursuant to this Agreement, including
without limitation access to, and the right to make copies of, books and records
of IWO located at such properties and facilities, and (ii) discuss with USU’s
officers and employees such properties and facilities and USU’s provision of
services to IWO pursuant to this Agreement. All such information shall be held
in confidence by IWO, except for disclosures made to IWO’s advisors, lenders and
investors, or as required to be disclosed by process of law or other applicable
law.

 

(b) NOTICE OF CERTAIN EVENTS. Promptly, and in any event within five (5)
business days after USU has received notice or has otherwise become aware
thereof, USU shall give IWO’s Board of Directors and Chief Restructuring Officer
notice of (i) the commencement of any material proceeding or investigation
against IWO or USU by or before any governmental body or in any court or before
any arbitrator which would be likely to have a material adverse effect on the
Business or IWO, or on USU’s ability to perform its obligations hereunder, and
(ii) the occurrence or non-occurrence of any event (x) which constitutes, or
which with the passage of time or giving of notice or both would constitute, a
default by IWO or USU under this Agreement or under any other material agreement
to which IWO is a party or by which its properties may be bound (including,
without limitation, any of IWO’s contracts with Sprint or its affiliates), or
(y) would be likely to have a material adverse effect on the Business or IWO, or
on USU’s ability to perform its obligations hereunder, giving in each case the
details thereof and specifying the action being taken or proposed to be taken
with respect thereto. Promptly upon receipt thereof, USU shall deliver to IWO
copies of any material notice or report regarding any license from the grantor
of such license or from any governmental authority regarding the Business or
IWO.

 

(c) OTHER INFORMATION. From time to time and promptly upon each request, USU
shall provide IWO with such data, certificates, reports, statements, financial
projections, documents or further information regarding the business, equity
owners, assets, liabilities, financial position or results of operations of USU,
as may be reasonably requested by IWO.

 

(d) BANKRUPTCY. In the event that IWO becomes a debtor in a Chapter 11 case (or
any other case), under the United States Bankruptcy Code, IWO shall file within
ten days of the order of relief a motion to assume this Agreement pursuant to 11
U.S.C. § 365, and further will seek in good faith the prompt entry of an order
authorizing IWO to assume this Agreement.

 

Section 11. MISCELLANEOUS.

 

(a) COUNTERPARTS. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one instrument.

 

11



--------------------------------------------------------------------------------

(b) CONSTRUCTION. Each of the parties hereto acknowledges that it has reviewed
this Agreement and that the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement or any amendments thereto. The captions
used herein are for convenience of reference only and shall not affect the
interpretation or construction hereof. All pronouns and any variations thereof
shall be deemed to refer to the masculine, feminine, neuter, singular, plural as
the context may require. Unless otherwise specified, (i) the terms “hereof,”
“herein,” and similar terms refer to this Agreement as a whole, (ii) references
herein to Articles or Sections refer to articles or sections of this Agreement
and (iii) the word “including” connotes the words “including without limitation
unless the context requires otherwise.

 

(c) BENEFIT; ASSIGNMENT. This Agreement shall be binding upon and inure to the
benefit of all parties hereto and their respective successors and permitted
assigns; PROVIDED, however, that with the exception of collateral assignments to
their credit facility providers, neither party may assign, grant a security
interest in or otherwise transfer its rights and obligations under this
Agreement without the prior written consent of the other party including as to
IWO, the Chief Restructuring Officer.

 

(d) COMPLETE AGREEMENT. This document and each of the documents referred to
herein, embody the complete agreement and understanding among the parties
relating to the subject matter hereof and supersede and preempt any prior
understandings (written or oral) relating to such subject matter.

 

(e) AMENDMENT. This Agreement may not be amended except by a writing signed by
each of the parties and, as to IWO, the Chief Restructuring Officer.

 

(f) GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the internal laws, and not the laws of conflict, of the State of
Louisiana.

 

(g) SEVERABILITY. If any provision of this Agreement or the application thereof
to any person or circumstance shall for any reason or to any extent be invalid
or unenforceable, the remainder of this Agreement and the application of such
provision to other persons or circumstances shall not be affected thereby, but,
rather, shall be enforced to the extent permitted by law, so long as the
economic and legal substance of this Agreement and the actions contemplated
hereby is not affected in any manner adverse to either party.

 

(h) FURTHER ASSURANCES. The parties agree that they will take all such further
actions and execute and deliver all such further instruments and documents as
may be required in order to effectuate the agreements set forth in this
Agreement.

 

(i) WAIVER. No failure or delay on the part of the parties or any of them in
exercising any right, power or privilege hereunder, nor any course of dealing
among the parties or any of them shall operate as a waiver of any such right,
power or privilege nor shall any single or partial exercise of any such right,
power or privilege preclude the simultaneous or later exercise of any other
right, power or privilege. The rights and remedies herein expressly provided are
cumulative and are not exclusive of any rights or remedies which the parties or
any of them would otherwise have.

 

12



--------------------------------------------------------------------------------

(j) NOTICES. All notices or other communications hereunder shall be in writing
and shall be deemed to have been duly given or made (i) upon delivery if
delivered personally (by courier service or otherwise) or (ii) upon confirmation
of dispatch if sent by facsimile transmission (which confirmation shall be
sufficient if shown on the journal produced by the facsimile machine used for
such transmission), and all legal process with regard hereto shall be validly
served when served in accordance with applicable law, in each case to the
applicable addresses set forth below (or such other address as the recipient may
specify in accordance with this Section):

 

If to USU:

   US Unwired Inc.      901 Lakeshore Drive      Lake Charles, LA 70601     
(337) 436-9000      Attention: General Counsel

If to IWO:

   IWO Holdings, Inc.      901 Lakeshore Drive      Lake Charles, LA 70601     
337-436-9000      Attention: Chief Restructuring Officer

With a copy to:

   Loughlin & Meghji Co.      148 Madison Avenue, Suite 800      New York, NY
10016-6700      Attention: James J. Loughlin, Jr.      [SIGNATURE PAGE FOLLOWS]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have set their hands effective as of the date
first written above.

 

IWO HOLDINGS, INC.

By:

  

/s/ JAMES J. LOUGHLIN, JR .

--------------------------------------------------------------------------------

Name:

  

James J. Loughlin, Jr.

Title:

  

Chief Restructuring Officer

 

INDEPENDENT WIRELESS ONE CORPORATION

By:

  

/s/ JAMES J. LOUGHLIN , JR .

--------------------------------------------------------------------------------

Name:

  

James J. Loughlin, Jr.

Title:

  

Chief Restructuring Officer

 

INDEPENDENT WIRELESS ONE LEASED REALTY CORPORATION

By:

  

/s/ JAMES J. LOUGHLIN, JR .

--------------------------------------------------------------------------------

Name:

  

James J. Loughlin, Jr.

Title:

  

Chief Restructuring Officer

 

US UNWIRED, INC.

By:

  

/s/ ROBERT PIPER

--------------------------------------------------------------------------------

Name:

  

Robert Piper

Title:

  

President and CEO